DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required. The subject matter in claims 1, 8, 9, 10, 11, and 12, indicated as not disclosed in the prior-filed application, should either be canceled or added to the written description without adding new matter.
Claim 1: when displaying … or edge pixels, control display of the first sub-screen pixels in the screen pixel groups where … the edge pixels are located, wherein … the edge pixels are image pixels located on an* edge of the array. (Note that the prior application does not support the edge pixel option limitations, and also does not support combining the detail pixel option in one limitation with the edge pixel option in another limitation. Both should be added to the written description without adding new matter.) (*suggested alternative text to be added to written description instead of “an outermost column or an outermost row”, which is new matter as explained below)
Claim 8: the analysis circuit is configured to determine whether the image pixels are … the edge pixels according to the image data.
Claim 9: a screen pixel corresponding to each of … the edge pixels is in the screen pixel group.
Claim 10: wherein the driving circuit is further configured to, when displaying the detail pixels or the edge pixels, control brightness displayed by the two first sub-screen pixels in the screen pixel group where the detail pixel or the edge pixel is located, to be different.
Claim 11: wherein the driving circuit is further configured to, when displaying … the edge pixels, control the first sub-screen pixel located between the second sub-screen pixel and the third sub-screen pixel to emit light, and another first sub-screen pixel not emit light, in the screen pixel group where … the edge pixel is located. (Note that the prior application does not support the edge pixel option limitations, and also does not support combining the detail pixel option in one limitation with the edge pixel option in another limitation. Both should be added to the written description without adding new matter.)
Claim 12: wherein the driving circuit is further configured to, when displaying the edge pixels, control the edge column or the edge row not emit light, or display brightness less than that of another first sub-screen pixel. in the screen pixel group where the edge pixel is located.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims contain new matter.
Regarding claim 1, the limitation “the edge pixels are image pixels located at an outermost column or an outermost row” contains new matter to the extent that the limitation is limiting edge pixels to a single column or a single row. This is because the term “outermost” is a superlative term that suggests that there may only be a single column or single row that is outermost. There is not a defined reference point to determine which column or row is outermost. For example, the top row may be “outermost” with respect to the user, or to a keyboard. The right column may be outermost with respect to the spine of a case cover that folds at the left side of a display. If outermost is relative to the center of the array, then both all four columns and rows on the perimeter of the array are outermost, but this requires an assumption that is narrower than the claim language. Note that the new claim language is not present in the original specification. What the original specification, in original claim 1, does explain is that edge pixels refers to pixels that are located at an edge of the array (as opposed to an edge of an image, for example).
Claims 2-20 depend from claim 1 and share the rejection.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “the edge pixels are image pixels located at an outermost column or an outermost row” is unclear as to its intended meaning. There is not a defined reference point to determine which column or row is outermost. If outermost is relative to the center of the array, then all four columns and rows on the perimeter of the array are outermost, but this requires an assumption that is narrower than the claim language. On the other hand, if the reference point is a different location, the term “outermost” is a superlative term that suggests that there may only be a single column or single row that is outermost. For example, the top row may be “outermost” with respect to the user, or to a keyboard. The right column may be outermost with respect to the spine of a case cover that folds at the left side of a display. Note that the new claim language is not present in the original specification, so there is no way to resolve the uncertainty without making an assumption.
Claims 2-20 depend from claim 1 and share the rejection.

Response to Arguments
Applicant’s amendments have successfully addressed the formal objections to claims 12, 14, 17, and 18 in the previous Office Action. Those objections have been withdrawn.
Applicant did not amend the written description to add the subject matter in the claims that lacked proper antecedent basis in the written description. That objection is maintained.
Applicant’s amendment to claim 1 did not successfully overcome the rejection under 35 USC 112(b) as explained above. Furthermore, the amendment introduced new matter and is also rejected under 35 USC 112(a), as explained above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENE W LEE whose telephone number is (571)270-7148. The examiner can normally be reached M-F 9:45am-6:15pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 571-272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gene W Lee/            Primary Examiner, Art Unit 2692